14-2751
     Wang v. Lynch
                                                                                             BIA
                                                                                        Cheng, IJ
                                                                                     A087 755 239

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.     WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING
TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 8th day of June, two thousand fifteen.
 5
 6           PRESENT:
 7
 8            JON O. NEWMAN,
 9            BARRINGTON D. PARKER,
10            DEBRA ANN LIVINGSTON,
11                 Circuit Judges.
12   _____________________________________
13
14   YU PING WANG,
15   Petitioner,
16
17                   v.                                                   14-2751
18                                                                 NAC
19
20   LORETTA E. LYNCH, UNITED STATES
21   ATTORNEY GENERAL,1
22   Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                       Richard Tarzia, Belle Mead, New
26                                         Jersey.
27

     1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General Loretta E.
     Lynch is automatically substituted for former Attorney General Eric H. Holder, Jr., as the
     Respondent in this case.
 1   FOR RESPONDENT:                   Benjamin C. Mizer, Acting
 2                                     Assistant Attorney General; Derek
 3                                     C. Julius, Senior Litigation
 4                                     Counsel; John M. McAdams, Trial
 5                                     Attorney, Office of Immigration
 6                                     Litigation, United States
 7                                     Department of Justice, Washington,
 8                                     D.C.
 9
10        UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14   Petitioner    Yu   Ping    Wang,    a       native    and   citizen   of   the

15   People’s Republic of China, seeks review of a July 8, 2014,

16   decision of the BIA affirming a May 23, 2013, decision of an

17   Immigration   Judge      (“IJ”)    denying        Wang’s    application    for

18   asylum,   withholding      of     removal,        and   relief    under    the

19   Convention Against Torture (“CAT”).               In re Yu Ping Wang, No.

20   A087 755 239 (B.I.A. July 8, 2014), aff’g No. A087 755 239

21   (Immig. Ct. N.Y. City May 23, 2013).                 We assume the parties’

22   familiarity with the underlying facts and procedural history

23   in this case.

24   Under the circumstances of this case, we have reviewed the

25   decision of the IJ as supplemented by the BIA.                   See Yan Chen

26   v.   Gonzales,     417   F.3d   268,        271   (2d   Cir.   2005).      The

27   applicable standards of review are well established.                       See

                                             2
 1   8 U.S.C. § 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey,

 2   534   F.3d    162,    165-66   (2d    Cir.    2008).          The   agency      may,

 3   “[c]onsidering the totality of the circumstances, . . . base

 4   a credibility determination on . . . the consistency between

 5   the applicant’s or witness’s written and oral statements

 6   (whenever made and whether or not under oath and considering

 7   the circumstances under which the statements were made), . .

 8   . the consistency of such statements with other evidence of

 9   record . . ., and any inaccuracies or falsehoods in such

10   statements,      without     regard    to     whether      an    inconsistency,

11   inaccuracy,      or     falsehood      goes     to      the      heart    of     the

12   applicant’s claim.”          8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

13   Lin, 534 F.3d at 163-64.             Substantial evidence supports the

14   agency’s determination that Wang was not credible.

15   The agency reasonably relied on discrepancies between Wang’s

16   testimony     and     documents     submitted      in      her   husband’s       two

17   removal proceedings.           Wang testified that family planning

18   officials forced her to have one abortion in 2009.                       However,

19   her   husband,       Zong,   had    twice    unsuccessfully         applied      for

20   asylum   in    the    United   States,       and     the    records      of    those

21   proceedings      included          inconsistent       letters       from        Wang

22   asserting that she had undergone forced abortions in 1998


                                             3
 1   and 2004, and an abortion certificate confirming the 1998

 2   abortion.

 3       The IJ was not compelled to credit Wang’s explanation

 4   that she did not know that Zong previously had applied for

 5   asylum and that she had not prepared the letters submitted

 6   in his removal proceedings.                    See Majidi v. Gonzales, 430

 7   F.3d 77, 80 (2d Cir. 2005) (“A petitioner must do more than

 8   offer     a     plausible       explanation          for        his        inconsistent

 9   statements to secure relief; he must demonstrate that a

10   reasonable       fact-finder       would       be   compelled         to    credit    his

11   testimony.”        (internal        quotation         marks          and      citations

12   omitted)).        Despite      numerous         continuances,         Wang     did   not

13   produce       reliable    evidence       sufficient        to    corroborate         this

14   explanation.       See Biao Yang v. Gonzales, 496 F.3d 268, 273

15   (2d Cir. 2007) (providing that an applicant’s failure to

16   corroborate       testimony        may     bear     on     credibility,          either

17   because the absence of particular evidence is viewed as

18   suspicious,       or     because    the        absence   of     corroboration          in

19   general makes an applicant unable to rehabilitate testimony

20   already called into question).

21       First,       the     IJ   reasonably         declined       to    credit     Zong’s

22   unsworn letters stating that Wang had only one abortion in


                                                4
 1   2009 and had not submitted the letters in his proceedings

 2   because     he     was    an    interested        party     who     was   not   made

 3   available via telephone for cross-examination.                        See Y.C. v.

 4   Holder, 741 F.3d 324, 332 (2d Cir. 2013) (deferring to the

 5   agency’s decision to afford little weight to petitioner’s

 6   husband’s        letter    stating     that       Chinese     authorities       were

 7   looking for her on account of her political activities in

 8   the United States because the letter was unsworn and was

 9   submitted by an interested witness).                        Contrary to Wang’s

10   contention,       the     IJ    was   not       compelled    to     credit   Zong’s

11   unsworn letters simply because she relied on unsworn letters

12   allegedly prepared by Wang to question Wang’s credibility.

13   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 171 (2d Cir.

14   2008) (“We do not ourselves attempt to resolve conflicts in

15   record evidence, a task largely within the discretion of the

16   agency.”).         That    is    particularly        so     given    that    the   IJ

17   continued proceedings in part to provide Zong an opportunity

18   to attest to the veracity of his letters before the U.S.

19   consulate in China, but he did not do so.                            Wang did not

20   provide a compelling explanation for this failure.                                 See

21   Majidi, 430 F.3d at 80.

22


                                                 5
 1          The IJ also did not err in declining to credit a report

 2   prepared     in    China,   in    which     two    Judicial      Authenticators

 3   conclude (based on handwriting analysis) that the letters

 4   submitted in Zong’s proceedings were not written by Wang.

 5   See Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

 6   341-42 (2d Cir. 2006) (holding that determination of the

 7   weight of evidence is largely a matter of IJ discretion).

 8   As the IJ found, there was no information regarding what

 9   training the Judicial Authenticators completed to qualify as

10   experts in handwriting analysis or how they obtained their

11   Judicial Authenticator’s Licenses.

12   Ultimately, the agency’s adverse credibility determination

13   is     supported    by    substantial        evidence.        See       8    U.S.C.

14   §     1158(b)(1)(B)(iii).          That     finding      is   dispositive          of

15   asylum, withholding of removal, and CAT relief because those

16   claims were based on the same factual predicate.                        See Paul

17   v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

18   For    the   foregoing      reasons,       the    petition    for    review        is

19   DENIED.      As    we    have    completed       our   review,    any       stay   of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.                Any pending request for


                                            6
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6
7




                                   7